Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 2, 2019

                                    No. 04-16-00593-CV

                              Alvin M. BURNS and I.M. Burns,
                                        Appellants

                                              v.

  DIMMIT COUNTY, Texas, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 12-07-11738-DCV
                         Honorable David Peeples, Judge Presiding


                                       ORDER
    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED IN PART. Time is extended until July 15, 2019.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court